Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	The receipt is acknowledged of applicant’s request for RCE and amendment filed 12/11/2020.

	Claims 15 and 21-26 previously presented. Claims 27 and 28 have been added by the amendment filed 12/11/2020 with filing RCE. Claims 15 and 21-28 are pending and subject of this office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 21-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Lentz et al. (WO 2009/036135, currently provided), Jee et al. (US 2008/0146651, of record), Dominguez et al. (WO 2007/020085, of record), as evidenced by Snow et al. (US 2009/0105686, of record).

Applicant Claims 
Claim 15 is directed to an intra-arterial catheter comprising a reservoir containing a pharmaceutical composition solution consisting essentially of 5 to 40 wt-% paclitaxel and between 60 to 95 wt-% of glycofurol, wherein the reservoir delivers the pharmaceutical composition solution to an exposed interior surface of an artery using a balloon in order for the paclitaxel to appear as a solid on the exterior of the artery after delivery to the interior surface of the artery to treat arterial disease, said arterial disease characterized by blocked intramural channel(s), 
wherein (a) the balloon of the catheter comprises an inner expandable and collapsible structure and an outer expandable and collapsible structure, the inner and outer expandable and collapsible structures configured to expand between a contracted state and a dilated state, the inner and outer expandable and collapsible structures defining a cavity therebetween which is the reservoir for the composition, wherein the outer expandable and collapsible structure comprises openings in the dilated state that allow the composition solution to move from the reservoir to the interior surface of an artery, or (b) the catheter comprises a catheter shaft, and the reservoir is a 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Lentz teaches balloon catheter assembly for delivering a therapeutic agent to a blood vessel. The catheter balloon assembly comprises an inner balloon, a porous outer balloon concentrically arrayed around the inner balloon and a catheter shaft adapted to deliver a therapeutic agent to the body vessel through the apertures in the outer balloon. Radial outward expansion of the inner balloon by fluids may urge the outer balloon into contact with the wall of a body vessel, where the therapeutic agent may be delivered from the catheter shaft through apertures in the outer balloon directly to the wall of the vessel. The shaft comprises fluid comprising therapeutic agent that also fills the space between the inner and outer balloon with fluid containing the therapeutic agent (abstract; ¶¶ 0009-0012, 0039-0040, 0075-0077). The shaft comprising therapeutic agent, therefore the shaft acts as a reservoir for the therapeutic agent, and the fluid comprising the therapeutic agent in the shaft is in fluid communication with the balloon, as claimed. Therapeutic agent is in a fluid, and preferably the therapeutic agent is paclitaxel (¶ 0037). The balloon catheter assembly used to expand a stenosis in a body vessel such as a coronary artery by inflating the inner balloon to a desired diameter until the outer balloon contacts a portion of a body vessel wall at a point of treatment. A fluid containing a therapeutic agent is transported within the catheter shaft and introduced to an annular lumen between the outer balloon and the inner balloon. The therapeutic agent is delivered to the wall of a body vessel through openings in the outer balloon (¶¶ 0041, 0067, 0070, 0073). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Lentz teaches paclitaxel delivery in liquid formulation from a balloon to the artery wall, the reference however does not teach composition comprising glycofurol and the amounts of paclitaxel and glycofurol as instantly claimed by claim 15. While Lentz teaches delivery of paclitaxel to the interior wall of a vessel, the reference does not teach delivery to the exterior wall of the vessel (artery) as claimed by claim 15.
Jee teaches injectable composition comprising the poorly water soluble paclitaxel solubilized in glycofurol, i.e. solution, wherein the solubilized paclitaxel exhibits improved solubility and reduced toxicity (abstract; ¶¶ 0008-0010). Example 1 and 3 teach dissolving, forming solution, 600 mg paclitaxel in 34 gram of glycofurol and 28 gm glycofurol, i.e. 34000 mg and 2800 mg, respectively. The amount of paclitaxel is calculated to form about 2% of the combination of both elements, and glycofurol forms about 98.26% of the combination of both elements. Claim 15 requires 5 to 40% paclitaxel and 60 to 95% glycofurol based on the combination of paclitaxel and glycofurol, i.e. combination forming 100%. 
Dominguez teaches injectable composition comprising taxane derivatives including paclitaxel and docetaxel, and solvent including glycofurol (abstract; page 1, lines 7-9; page 3, lines 1-5). Examples teach 20 mg docetaxel. Example 1 teaches 449 mg glycofurol. The example is calculated to contain 4.3% docetaxel, and 95.6% glycofurol. The amount of each element is calculated based on the combination of both elements. Claim 15 requires 5-40% paclitaxel and 60-95% glycofurol based on the 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide device comprising catheter assembly comprising shaft comprising paclitaxel and balloon to deliver paclitaxel in liquid or fluid formulation to the arterial wall at point of treatment as taught by Lentz, and use paclitaxel solubilized in glycofurol as taught by Jee. One would have been motivated to do so because Jee teaches when poorly water soluble paclitaxel is solubilized in glycofurol, the paclitaxel exhibits improved solubility and reduced toxicity. One would reasonably expect safely administering paclitaxel from catheter assembly comprising shaft comprising paclitaxel and glycofurol and balloon to deliver paclitaxel solubilized in glycofurol to the patient in need thereof at the site of artery that needs treatment with reduced toxicity. 
Further, one having ordinary skill in the art would have formulated composition comprising paclitaxel and glycofurol and adjust the amount of paclitaxel to 4.3%, and glycofurol 95.7%, as taught by Dominguez because Dominguez teaches these amounts are suitable for injectable composition comprising taxane derivatives including paclitaxel. One having ordinary skill in the art would have used paclitaxel in the same amounts as docetaxel since both are disclosed by the reference as equivalent taxane derivatives that can be solubilized in glycofurol. 
Regarding the limitation that the “reservoir delivers paclitaxel to the interior surface of the artery, and that paclitaxel appears as a solid on the exterior of the artery”, 
Regarding the claimed amounts of paclitaxel and glycofurol as claimed by claims 15, 21, and 23, Dominguez teaches 4.3% paclitaxel and 95.7% glycofurol that are close enough to the claimed amount of 5% paclitaxel and 95% glycofurol. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. It has been held that a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close 
MPEP 2144.05 reads in-part: “Generally, difference in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentrations or temperature is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454,456, 105 USPQ 223, 235 (CCPS 1955).” Further, those of ordinary skill in the art would have been readily optimized effective dosages of paclitaxel and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage for paclitaxel and glycofurol solvent in the formulation would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed by the prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc. Note that no unexpected results have been shown by applicants obtained from the claimed amounts of the paclitaxel and glycofurol. 
Regarding using paclitaxel for treating arterial disease characterized by blocked intramural channels as claimed by claims 15 and 27, Lentz teaches opening coronary 
Regarding claims 22, 24-25, those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens for treating cancer using paclitaxel as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage for treatment formulations would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the type, site and stage of arterial block to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, general condition, etc.
Regarding polymer coated balloon as claimed by claim 26, this is known in the art at the time of the invention as evidenced by the teaching of Snow.
Regarding claim 28 that the expansion of the balloon treats arterial disease, this is taught by Lentz, and as evidenced by Snow, both references teach dilating the artery into which balloon is inserted. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
 
Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are 
USC § 103 Rejection 
Applicant admits that Snow discusses coating the balloon with a drug that inhibits restenosis (a cardiovascular disease), such as paclitaxel. However, applicant argues that Snow fails to teach an inner and outer expandable and collapsible structures that define a cavity therebetween which is the reservoir for the composition, wherein the outer expandable structure comprises openings in the dilated state that allow the composition solution to move from the reservoir to the interior surface of an artery. Snow does not teach a catheter shaft with a reservoir that is a lumen in the catheter shaft and in fluid communication with the balloon, and the composition solution is released from the balloon upon expansion of the balloon.

In response to this argument, it is argued that the new rejection based on Lentz teaches the claimed structure of the claimed catheter. Note that claim 15 require either: (a) the balloon of the catheter comprises an inner expandable and collapsible structure and an outer expandable and collapsible structure, the inner and outer expandable and collapsible structures configured to expand between a contracted state and a dilated state, the inner and outer expandable and collapsible structures defining a cavity therebetween which is the reservoir for the composition, wherein the outer expandable and collapsible structure comprises openings in the dilated state that allow the composition solution to move from the reservoir to the interior surface of an artery, OR (b) the catheter comprises a catheter shaft, and the reservoir is a lumen in the catheter shaft and in fluid communication with the balloon, and the composition solution is released from the balloon upon expansion of the balloon, and not (a) and (b). In any event both structures are taught by Lentz as set forth in this office action. Snow reference is currently relied upon as evidentiary reference teaching delivery of the therapeutic agent to the surrounding tissues exterior to the artery as claimed by claim 15, and for teaching coating of the balloon as claimed by claim 26.   

Applicant argues that Snow does not teach a liquid agent composition including paclitaxel and 

In response to this argument, it is argued that if Snow was to teach all the above limitations, the reference may have been considered for anticipation. The combination of the cited references teaches administering composition comprising paclitaxel solubilized in glycofurol from a device comprising reservoir, catheter and balloon to the patient in need thereof. Further Lentz teaches delivery of paclitaxel to the interior surface of the artery, and paclitaxel is expected to be delivered from the interior arterial wall to exterior arterial wall and the tissues surrounding the artery simply by concentration gradient of paclitaxel that is higher in the interior of the artery than in the adjacent exterior arterial wall and surrounding tissues, which is evidenced by Snow. If paclitaxel does not deliver to the exterior of the artery and to the tissues. 

Applicants argue Jee is directed to injectable compositions for the treatment of cancers, which is in a different area of technology from Snow. Jee is not directed to balloon catheters, nor is it directed to treating restenosis, and it does not suggest that its composition should be used for treating any disease other than cancers. Jee does not teach its composition is exposed on an interior surface of an artery and then the paclitaxel to appear as a solid on the exterior of the artery after delivery to the interior surface of the artery, which can otherwise improve tissue penetration of paclitaxel at the inner surface of the artery. Jee addresses problems with solubility and toxicity and poorly water soluble anti-cancer drugs (paragraphs 0004-0007), and requires a solution of the drug, glycofural, and Solutol HS15 which is an essential component of its formulations as Jee teaches it effectively solubilizes the poorly water soluble anticancer drug with glycofural (paragraph 0033). The presence of the essential component Solutol HS15 cannot be ignored in Jee’s injectable composition, and it is in all the examples. Jee’s compositions include, at the most, 0.6 wt % paclitaxel, and 34 wt % glycofural. This is significantly different from Applicant’s composition which consists essentially of 5 to 40 wt-% paclitaxel and 60 to 95 wt-% of glycofurol. 

In response to this argument, applicant’s attention is directed to the scope of the present claims that are directed to a product, and all the elements of the claimed product are taught by combination of the cited references. If Jee was to teach the claimed catheter and balloon and all the other limitation of claim 15, the reference would 
The intended use of individual elements of the claimed composition does not impart patentability to the composition. Applicant is reminded, that it has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 127 S. Ct. at 1739.3. In re Best, 562 F.2d at 1255; In re Rijckaert, 9 F.3d at 1532."Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious." In re Fout, 675 F.2d at 301; see also In re Mayne, 104 F.3d at 1340; according KSR, 127 S. Ct. at 1740. 
Regarding the claimed amounts of paclitaxel and glycofurol, it is suggested by Dominguez. Dominguez teaches 4.3% paclitaxel and 95.7% glycofurol that are close enough to the claimed amount of 5% paclitaxel and 95% glycofurol. The combination of paclitaxel and glycofurol taught by Dominguez represent 100% of the composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. It has been held that a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap Titanium Meals Corp. of America v. Banner, 778 F2d 775, 227 USPQ 773 (Fed. Cir. 1985). Determining the optimal concentration of paclitaxel and glycofurol is deemed to be routine and well within the skill of the artisan. 
MPEP 2144.05 reads in-part: “Generally, difference in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentrations or temperature is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454,456, 105 USPQ 223, 235 (CCPS 1955).” Further, those of ordinary skill in the art would have been readily optimized effective dosages of paclitaxel and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage for paclitaxel and solvent in the formulation would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc. Applicants failed to show superior and unexpected results obtained from the claimed amount of paclitaxel and glycofurol. 
Regarding Solutol HS15, the claims language permits its presence. The content of the reservoir are open to any ingredients other than the paclitaxel and glycofurol in the reservoir because the claim recites “intra-arterial catheter comprising”, “reservoir containing”, and "pharmaceutical composition solution consisting essentially of paclitaxel and glycofurol". The expression “consisting essentially of” limits the scope of the claim to the specified ingredients, and those that do not materially affect the basic and novel characteristics of the composition. In re Janakirama-Rao, 317 F 2d 951, 137 USPQ 893 (CCPA 1963). When applicant contends that modifying components in the reference’s composition are excluded by the recitation of “consisting essentially of”, applicant has the burden of showing the basic and novel characteristics of the claimed composition, i.e. showing that the introduction of these components would materially change the characteristics of applicant’s composition. In re De Lajarte, 337 F 2d 870, 143 USPQ 256 (CCPA 1964). 

Applicant argues that Dominguez describes use of docetaxel and paclitaxel for the treatment of malignant tumors (page 1, lines 6-7), and therefore is in a different area of technology from Snow. Dominguez addresses problems with chemical and physically stability of taxane compositions, as well as problems relating to manufacturing process of taxane compositions. Dominguez teaches preparation of a pharmaceutical composition that use a taxane derivative, glycofurol as a solvent, and a surfactant that is cremophor, a polyethylene glycol ether or ester, or a polyoxyethylene glycol ether or ester. The presence of the essential surfactant component cannot be ignored in Dominguez’s pharmaceutical composition.

In response to this argument it is argued that present claims are directed to a product, and the intended use of the claimed composition does not impart patentability to the claims. Applicant is reminded, that it has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 127 S. Ct. at 1739.3. In re Best, 562 F.2d at 1255; In re Rijckaert, 9 F.3d at 1532."Express In re Fout, 675 F.2d at 301; see also In re Mayne, 104 F.3d at 1340; according KSR, 127 S. Ct. at 1740.  Combination of the cited references clearly teaches solutions containing glycofurol and paclitaxel in a reservoir wherein the solution is delivered through catheter to balloon to the intended site of delivery. As discussed above, the content of the reservoir are open to any ingredients other than the claimed "pharmaceutical composition solution consisting essentially of paclitaxel and glycofurol", and can contain surfactant and other additional elements that does not materially affect the nature of the claimed product, see the discussion above regarding “consisting essentially of”. Further, the expressions “intra-arterial catheter comprising” and "reservoir containing" of claims language do not exclude other materials in the reservoir such as surfactant, along with the pharmaceutical composition. Further, the contents of the reservoir as claimed is not limited to the paclitaxel and glycofurol because the claims recite "reservoir containing". Applicant did not show the other materials as surfactant has detrimental effect on the pharmaceutical composition consisting essentially of paclitaxel and glycofurol. See the argument regarding “consisting essentially of” set forth in this office action.

Applicant argues that Dominguez Example 1 is calculated to contain concentration of docetaxel of 2%, concentration of Solutol is 60%, and concentration of glycofural should not be any greater than about 38%. However, regarding this example the Office action asserts, “The example is calculated to contain 4.3% docetaxel, and 95.6% glycofurol” but Applicant replies that this conclusion is incorrect as it completely ignores that presence of Solutol in the composition which constitutes the majority of any component in the composition. Same for examples 3 and 5, do not teach the claimed amount and require surfactant in significant amounts, so there would be no motivation to eliminate or substantially reduce Dominguez’s physiologically acceptable surfactant to provide a composition that consists essentially of paclitaxel and glycofural.

In response to this argument, it is repeated that the claims’ language does not 

Applicant argues that it is known in the art that there are differences in solubility between docetaxel and paclitaxel. For example, Feng and Mumper (Cancer Lett. 2013 July 1; 334(2): 157-175) report that the water solubility of paclitaxel has been reported as 0.35-0.7 pg/mL, and although both docetaxel and paclitaxel are extensive water-insoluble, the structural differences make docetaxel about 10-fold more soluble in water (3-25 pg/mL) than paclitaxel.

In response to this argument, it is argued that Dominguez teaches composition comprising taxane derivatives and mentioned both docetaxel and paclitaxel can be used in the composition in combination with glycofurol. However, the reference exemplified docetaxel. Disclosed examples and preferred embodiments do not constitute a teaching away from broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, “[t]he prior art’s mere disclosure of more than one 

Applicant disagrees with the examiner that the claim language in some way permits the presence of materials such as Solutol HS15 in the reservoir because while broadest reasonable interpretation is always used to interpret claims under examination, the interpretation of a term must be consistent with the specification, the prosecution history, and how the claim terms are commonly used in the art (MPEP 2111). The paclitaxel and glycofural composition is described on page 5, line 10, to page 6, line 3, and page 23, lines 13-14 of the current specification, but there is no disclosure in these locations of another material such as Solutol that is or could be present in the paclitaxel/ glycofural composition. The Office action has not pointed to any portion of the specification that supports the assertion that another material, such as Solutol, is present in the paclitaxel/ glycofural composition in any significant amount.

In response to this argument, it is argued that page 23, lines 13-14, that applicant referring to are directed to an embodiment that is completely different from the claimed embodiment wherein the composition is not positioned in a reservoir of a catheter that comprises dual balloon, rather the composition is coated on the balloon. While the specification does not disclose Solutol, however, the specification and the claims do not exclude its use in the claimed composition or by the prior art either. Applicants did not show any detrimental effect of any surfactant on the claimed composition. 

Applicant argues that the reservoir of the device is described on page 2, lines 15-19, page 4, lines 7-13, page 4, line 26, to page 5, line 5, and page 22, lines 24-25, of the current specification, but there is no disclosure in this location of another composition, or another material such as Solutol that is or could be present in the paclitaxel/glycofural composition at these locations. The Office action has not pointed to any portion of the specification that supports the assertion that another composition or material, such as Solutol, is present in the reservoir in any significant amount. The position of the Examiner is that the terminology of the claim allows other material to be present in the reservoir, and therefore has applied teachings of Jee and Dominguez, which describe materials that are not present in the Applicant’s claimed composition, against the claims. The current claims do not allow for this as there is no substantial amount of another material, such as Solutol, in the composition.

In response to this argument, it is argued that at page 22, lines 24-25, of the present specification, applicants discloses: “The reservoir was filled by injecting the present therapeutic composition including glycofurol and paclitaxel.” Therefore, applicants did not envisage the present composition does not comprise any other elements other than the two claimed elements. While the specification does not disclose Solutol, however, the specification and the claims do not exclude its use in the claimed composition or by the prior art either. Applicant did not show any detrimental effect of any surfactant on the claimed composition. Applicant did not disclose with sufficient specificity composition does not contain any ingredients other than the two claimed ingredients. to the contrary, the specification discloses at paragraph [0009] of the published application that the composition “include solvent, paclitaxel and biodegradable polymer”. Paragraph [0012] teaches many suitable solvents and combination of solvents, including glycerol esters that embrace surfactants. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues that the Examiner’s current position ignores the prosecution history record and instead relies on a claim interpretation prior to the Amendment filed November 28, 2018. The correct inquiry in giving a claim term its broadest reasonable interpretation in light of the specification is not whether the specification proscribes or precludes some broad reading of the claim term adopted by the examiner. And it is not simply an interpretation that is not inconsistent with the specification. It is an interpretation that corresponds with what and how the inventor describes his invention in the specification, i.e., an interpretation that is “consistent with the specification”. 

In response to this argument, it is argued that in rejecting the current claims, the examiner gives the claims the broadest reasonable interpretation that is “consistent with 

Applicant argues that the Examiner has also stated that the Applicant did not show the other materials as surfactant has detrimental effect on the pharmaceutical composition consisting essentially of paclitaxel and glycofurol. This argument is not understood and there is no legal requirement under U.S. patent law compelling Applicant to show that a one or more components that are not desired parts of a claimed composition have a detrimental effect on the composition.

In response to this argument, it is argued that the position taken by the examiner is supported by MPEP. MPEP 2105 states the following: "The transitional phrase “consisting essentially of” limits the scope of a claim to the specified material or steps 'and those that do not materially affect the basic and novel characteristic(s)' of the claimed invention. In re Herz, 537 F.2d 549, 551-552, 190 USPQ 461,463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, 'consisting essentially of' will be construed as equivalent to 'comprising.' See e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of”, applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. In re De Laiarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Exparte Hoffman, 12 USPQ2d 1061, 1063-1064 (Bd. Pat. App. & Inter. 1989)" Applicant has not shown in the specification that surfactants taught by the cited references would change the characteristic of applicant's invention. Therefore, the position taken by the examiner is completely supported by the MPEP. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.G./

/ISIS A GHALI/Primary Examiner, Art Unit 1611